Case 0:19-cv-61677-RS Document 9 Entered on FLSD Docket 07/26/2019 Page 1 of 5



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.: 19-CV-61677-SMITH

 ADEM ALBRA,

          Plaintiff,

 v.

 ASHLEY MOODY, in her official capacity
 as Attorney General FL,

      Defendant.
 __________________________________/

                   ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE

           THIS CAUSE is before the Court upon a sua sponte review of the record. Pro se Plaintiff

 Adem Albra filed his Complaint on July 9, 2019 (ECF No. 1), alongside a motion for leave to

 proceed in forma pauperis (ECF No. 3). 1 Because Plaintiff seeks to proceed in forma pauperis,

 the screening provisions of 28 U.S.C. § 1915(e) are applicable to this matter. Pursuant to that

 statute, “the court shall dismiss the case at any time if the court determines that—(A) the allegation

 of poverty is untrue; or (B) the action or appeal—(i) is frivolous or malicious; (ii) fails to state a

 claim on which relief may be granted; or (iii) seeks monetary relief against a defendant who is

 immune from such relief.” 28 U.S.C. § 1915(e)(2).




 1
  The Court notes that Plaintiff is a frequent filer in this district. See, e.g., Albra v. Florida Attorney General et al, 19-
 cv-61456-RAR; Albra v. STATE OF FLORIDA, 19-cv-61351-DPG; Albra v. Broward County Sheriff’s Department,
 19-cv-61099-WPD; Albra v. The Board of Trustees for Miami Dade College, 19-cv-21283-FAM; Albra v. Colvin, 17-
 cv-60569-JJO; Albra v. The District Board of Trustees of Miami Dade College et al, 17-cv-20757-RNS; Albra v.
 Miami Dade College et al, 15-cv-23139-CMA; Albra v. Marra, 06-cv-61124-MGC; Albra v. Advan, et al, 06-cv-
 60979-JAL; Albra v. Broward County, et al, 05-cv-61676-TEB; Albra v. United States Depart, 05-cv-61611-KAM;
 Albra v. City of Fort Lauderd. et al, 05-cv-61612-KAM; Albra v. State of Florida, et al, 05-cv-60490-AJ; Albra v.
 City of Ft. Laud., et al, 05-cv-60481-KAM.

                                                              1
Case 0:19-cv-61677-RS Document 9 Entered on FLSD Docket 07/26/2019 Page 2 of 5



         Dismissal for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii) is governed by

 the same standard as those under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Mitchell

 v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). To state a claim for relief, a pleading must

 contain “(1) a short and plain statement of the grounds for the court’s jurisdiction . . . ; (2) a short

 and plain statement of the claim showing that the pleader is entitled to relief; and (3) a demand for

 the relief sought.” Fed. R. Civ. P. 8. To survive a motion to dismiss, a claim “must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 570 (2007)). “A complaint is subject to dismissal . . . ‘when its allegations, on their face, show that

 an affirmative defense bars recovery on the claim.’” Maps v. Miami Dade State Attorney, 693 F.

 App’x 784, 785 (11th Cir. 2017) (quoting Douglas v. Yates, 535 F.3d 1316, 1321(11th Cir. 2008)).

 “[T]he pleadings are construed broadly,” Levine v. World Fin. Network Nat’l Bank, 437 F.3d 1118,

 1120 (11th Cir. 2006), and the allegations in the complaint are viewed in the light most favorable

 to the plaintiff, Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir. 1998).

 Although pro se pleadings are held to a less stringent standard and construed liberally, Boxer X v.

 Harris, 437 F.3d 1107, 1110 (11th Cir. 2006), a pro se complaint must satisfy the basic pleading

 requirements of applicable law and the Federal Rules of Civil Procedure. Moon v. Newsome, 863

 F.2d 835, 837 (11th Cir. 1989).

         Plaintiff’s Complaint alleges three counts against the Florida Attorney General: (1)

 violation of “fundamental right to under [sic] the Due Process Clause of the 5th, 14th Amendment

 and of 42 U.S.C. § 1983;” (2) violation of “fundamental right to state court fairness (not arbitrarily

 decision-making) under the Equal Protection Clause of the 14th Amendment and of 42 U.S.C. §

 1983;” and (3) violation of Title II of the Americans With Disabilities Act (“ADA”). Compl. at 5-



                                                    2
Case 0:19-cv-61677-RS Document 9 Entered on FLSD Docket 07/26/2019 Page 3 of 5



 8. The allegations appear to stem from a state court case in the Seventeenth Judicial Circuit of

 Florida, where Plaintiff’s roommate had filed for a domestic violence restraining order. See id. at

 3. There, the state court issued an ex parte injunction and eventually a permanent injunction for

 domestic violence against Plaintiff. See id at 3-4. Plaintiff alleges that, as a result of the state court

 judge’s orders, Plaintiff has been “falsely arrested and false[ly] imprisoned” and “continues to be

 denied his property he co-owns.” Id. at 4. Plaintiff seeks relief in the form of “immediate

 declaratory and injunctive relief against the Defendant, from enforcing the State officer’s order.”

 Id. at 14.

         Even under the relaxed pleading standards afforded to pro se litigants, Plaintiff’s

 Complaint must be dismissed for several reasons. First, although Plaintiff’s allegations focus

 primarily on the actions of a Florida state court judge, the Complaint names the Florida Attorney

 General as the sole defendant and purports to attribute the judge’s actions to the Florida Attorney

 General. However, state court judges in Florida operate as a part of the judicial branch of Florida,

 independent from the Florida Attorney General who is an arm of the executive branch. See State

 of Florida Organizational Chart, http://www.oppaga.state.fl.us/government/storgchart.aspx.

 Plaintiff has not pled any facts sufficient to connect his allegations against the state judge to the

 Florida Attorney General, and therefore Defendant is not a properly named party to this suit.

         But even if Plaintiff’s claims against the Florida Attorney General could be attributed to a

 state court judge, his claims must fail because judges are absolutely immune from suit and are not

 subject to liability for actions taken in their judicial capacity, unless they acted in the clear absence

 of all jurisdiction. See Mireles v. Waco, 502 U.S. 9, 11–12 (1991). Plaintiff has not alleged any

 facts that the judge acted in the absence of jurisdiction, and thus his claims under 42 U.S.C. § 1983

 and the ADA must be dismissed.



                                                     3
Case 0:19-cv-61677-RS Document 9 Entered on FLSD Docket 07/26/2019 Page 4 of 5



         Additionally, federal district courts are prohibited under the Anti-Injunction Act from

 “grant[ing] an injunction to stay proceedings in a State court except as expressly authorized by Act

 of Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its judgments.”

 28 U.S.C. § 2283; see also Mercer v. Sechan Realty, Inc., 569 F. App’x 652, 656 (11th Cir. 2014)

 (holding that “district court abused its discretion by enjoining the state court’s default eviction

 judgment.”). Thus, this Court has no authority to order the Florida Attorney General to order a

 state court judge to enjoin enforcement of the restraining order against Plaintiff, and the Complaint

 must be dismissed accordingly.

         And finally, the Rooker-Feldman doctrine bars federal courts from reviewing final state

 court judgments. See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia

 Court of Appeals v. Feldman, 460 U.S. 462 (1983). To determine whether the Rooker-Feldman

 doctrine applies, the Eleventh Circuit instructs consideration of whether the claim was either (1)

 one actually adjudicated by a state court, or (2) one “inextricably intertwined” with a state court

 judgment. Target Media Partners v. Specialty Mktg. Corp., 881 F.3d 1279, 1286 (11th Cir. 2018).

 A claim is “inextricably intertwined” if it asks to “effectively nullify the state court judgment, or

 it succeeds only to the extent that the state court wrongly decided the issues.” Id. Here, Plaintiff

 seeks to enjoin Defendant from enforcing the restraining order entered against him, which would

 “effectively nullify” the state court’s order. Therefore, the Rooker-Feldman doctrine prohibits this

 Court from entering any of the relief sought in the Complaint.

         Based on the foregoing, Plaintiff’s Complaint must be dismissed pursuant to 28 U.S.C. §

 1915(e)(2)(B)(ii). The Court notes that this case is Plaintiff’s third bite at the apple. First, Plaintiff

 filed a complaint against the State of Florida in Albra v. STATE OF FLORIDA, 19-cv-61351-DPG,

 on May 30, 2019, based on the same allegations and seeking the same relief as his Complaint



                                                     4
Case 0:19-cv-61677-RS Document 9 Entered on FLSD Docket 07/26/2019 Page 5 of 5



 herein. In that case, Judge Gayles dismissed Plaintiff’s complaint without prejudice based on

 judicial immunity and the Anti-Injunction Act. Shortly thereafter, Plaintiff filed a new lawsuit,

 Albra v. Florida Attorney General et al, 19-cv-61456-RAR, on June 11, 2019, against the Florida

 Attorney General and his roommate, which was again seeking relief from the domestic violence

 injunction issued against Plaintiff in state court and was again dismissed without prejudice by

 Judge Ruiz. Now, Plaintiff brings suit in this district a third time under the same set of allegations,

 and again seeking relief from the state court injunction. The Court will afford Plaintiff one final

 opportunity to amend his Complaint, but with a warning that failure to file an amended complaint

 correcting the deficiencies detailed in this Order will result in dismissal of Plaintiff’s claims with

 prejudice.

        Based on the foregoing, Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITHOUT

 PREJUDICE, with leave to amend by no later than August 16, 2019.

        DONE AND ORDERED in Fort Lauderdale, Florida this 26th day of July, 2019.




                                                        RODNEY SMITH
                                                        UNITED STATES DISTRICT JUDGE

 cc:

 Adem Albra
 860 NE 34th Street
 Ft. Lauderdale, FL 33334
 Email: ademalbra@hotmail.com
 PRO SE




                                                   5
